DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 
Allowable Subject Matter
Claims 1 – 4, 6 and 8 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the claim recites, inter alia, that the dielectric layer comprises a third sidewall contacting the wetting layer, and the first side surface of the contact plug physically contacts the wetting layer. These limitations, in combination with the remaining limitations of claim 1, are not anticipated or rendered obvious by the prior art.

Regarding independent claim 10, the claim recites, inter alia, that the first conductive layer is electrically conductive, and the side surface of the first contact plug physically contacts one of the first sidewall portions of the first conductive layer. These limitations, in combination with the 

Regarding independent claim 16, the claim recites, inter alia, that a sidewall of the first contact plug is level with the sidewall of the second conductive layer, whereby a bottom wall of the first contact plug is directly adjacent to the sidewall of the first contact plug. These limitations, in combination with the remaining limitations of claim 16, are not anticipated or rendered obvious by the prior art.

Claims 2 – 4, 6, 8, 9, 11 – 15 and 17 – 22 depend from claim 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ROBERT T HUBER/Primary Examiner, Art Unit 2892